DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sprankle (US 5537380 A) in view of Proctor (US 2014 0010049 A1) in view of Maguire (US 2011/0013485 A1).
Referring to Claim 1, Sprankle teaches a sonar system for providing a sonar image representing an underwater environment off to each side of a vessel, the sonar system comprising:
a user interface (22) comprising a display screen (26) (Col. 12, Lines 24-30);
a transducer (12) assembly comprising:
a first sidescan transducer configured to emit one or more first sonar signals into the underwater environment toward a first side of the vessel and receive first sonar return data reflected from the underwater environment off to the first side of the vessel (Col. 7, Lines 30-40; Fig. 5B);
a second sidescan transducer configured to emit one or more second sonar signals into the underwater environment toward a second side of the vessel and receive second sonar return data reflected from the underwater environment off to the second side of the vessel, wherein the first side is opposite the second side (Col. 7, Lines 30-40; Fig. 5C);
a sonar module comprising a processor (18) and memory (24) including computer program code, the memory and the computer program code (Col. 7, Lines 65-67; Col. 9, Lines 15-30) configured to, with the processor, cause the sonar module to:
receive the first sonar return data from the first sidescan transducer (Col. 7, Lines 30-40);
receive the second sonar return data from the second sidescan transducer (Col. 7, Lines 30-40);
generate the sonar image representing the underwater environment off to each side of the vessel based on the first sonar return data, the second sonar return data (Figs. 6B, 6D, 6F; 6H; Col. 8, Line 65-Col. 9, Line 15);, and one or more fish arch images by:
generating a first portion of the sonar image corresponding to the underwater environment off to the first side of the vessel by building up consecutive slices of first sonar image data, wherein the first sonar image data is formed based on the first sonar return data, wherein the slices of first sonar image data are time differentiated based on when the first sonar return data was received by the first sidescan transducer (Fig. 5B; Fig. 6B);
generating a second portion of the sonar image corresponding to the underwater environment off to the second side of the vessel by building up consecutive slices of second sonar image data, wherein the second sonar image data is formed based on the second sonar return data, wherein the slices of second sonar image data are time differentiated based on when the second sonar return data was received by the second sidescan transducer (Fig. 5C; Fig. 6B);
cause presentation of the sonar image on the display screen (Fig. 4).
Although Sprankle doesn’t explicitly disclose that the first and second transducers are sidescan transducers, it would have been obvious to one having ordinary skill in the art to interpret Spranke as having sidescan transducers since Fig’s. 5B and 5C of Sprankle illustrate scanning at the sides.
Furthermore, Sprankle doesn’t explicitly teach generate the sonar image representing the underwater environment off to one or more fish arch images by: generating the one or more fish arch images within at least one of the first portion or the second portion at a position within the sonar image corresponding to an object within the underwater environment, wherein the one or more fish arch images are not generated from either of the first sonar return data or the second sonar return data.
Proctor teaches sidescan transducer (12 of Fig. 1; 250 of Fig. 3) having a first side transducer (252 of Fig. 3) and a second side transducer (256 of fig. 3) (see [0049]-[0050]).  
It would be obvious to one of ordinary skills in the art before the effective filing date of the claimed invention, to modify teachings by Sprankle with teaching by Proctor in order to identify objects in water below and to either side of the vessel.
Maguire teaches generate the sonar image representing the underwater environment off to one or more fish arch images ([0073]) by:
generating the one or more fish arch images within at least one of the first portion or the second portion at a position within the sonar image corresponding to an object within the underwater environment, wherein the one or more fish arch images are not generated from either of the first sonar return data or the second sonar return data ([0073]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sprankle with the invention of Maguire for the purpose of providing composite images that combine information from one or more of sources, to overlay the images in order to assist in identifying fish and/or the features that tend to attract fish.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 2, Maguire teaches the sonar system of Claim 1, wherein the memory and the computer program code are further configured to, with the processor, cause the sonar module to generate the one or more fish arch images within the sonar image by replacing a portion of either the first portion of the sonar image corresponding to the underwater environment off to the first side of the vessel or the second portion of the sonar image corresponding to the underwater environment off to the second side of the vessel with the one or more fish arch images ([0073], wherein, a possible fish using a circular downscan sonar may be imposed over a small white circle or oval representing a possible fish using a linear downscan sonar).

Referring to Claim 3, Maguire teaches the sonar system of Claim 1, wherein the memory and the computer program code are further configured to, with the processor, cause the sonar module to generate the one or more fish arch images within the sonar image by overlaying the one or more fish arch images over a portion of either the first portion of the sonar image corresponding to the underwater environment off to the first side of the vessel or the second portion of the sonar image corresponding to the underwater environment off to the second side of the vessel ([0073]; wherein, composite images that combine information from one or more of these sources, such as the images from the linear downstream and circular downstream transducers to overlay the images).

Referring to Claim 4, Sprankle teaches the sonar system of Claim 1, wherein the memory (24) and the computer program code (Col. 11, Lines 47-63) are further configured to, with the processor, cause the sonar module to:
identify the object within at least one of the first sonar return data or the second sonar return data (Col. 2, Lines 5-15; Col. 11, Lines; Col. 7, Lines 29-43);
determine the position within the sonar image corresponding to the identified object (Figs. 6B, 6D, 6F; Col. 8, Line 65-Col. 9, Line 15).

Referring to Claim 7, Sprankle teaches the sonar system of Claim 1, wherein the memory and the computer program code are further configured to, with the processor, cause the sonar module to generate the sonar image by positioning the first portion to extend to a right side of a centerline within the sonar image (Fig. 5B; Fig. 6B) and positioning the second portion to extend to a left side of the centerline, wherein the centerline corresponds to a relative position of the vessel (Fig. 5C; Fig. 6D).

Claim 8 is essentially the same as Claim 1 and refers to the sonar system for providing a sonar image representing an underwater environment off to a side of a vessel of Claim 1; and further comprising, “identify an object within the sonar return data (Sprankle’ Col. 2, Lines 5-15; Col. 11, Lines; Col. 7, Lines 29-43); determine a position within the sonar return data corresponding to the identified object (Sprankle’ Figs. 6B, 6D, 6F; Col. 8, Line 65-Col. 9, Line 15). assign a predetermined image to the object (Sprankle’ Col. 16, Lines 25-40, and Fig. 6H; generating the predetermined image within the portion of the sonar image at the position corresponding to the object within the underwater environment, wherein the predetermined image is not generated from the sonar return data (Sprankle’ Figs. 6B, 6D, 6F; Col. 8, Line 65-Col. 9, Line 15).  Therefore Claim 8 is rejected for the same reasons as applied to Claim 1 above.

Referring to Claim 9, Maguire teaches the sonar system of Claim 8, wherein the predetermined image is a fish arch ([0073])..

Referring to Claim 10, Sprankle teaches the sonar system of Claim 8, wherein the predetermined image is a fish icon (Fig. 4, Fig’s 6B, 6D).

Claim 11 is essentially the same as Claim 2; and is therefore rejected for the same reasons as applied to Claim 2 above.

Claim 12 is essentially the same as Claim 3; and is therefore rejected for the same reasons as applied to Claim 3 above.

Claim 15 is essentially the same as Claim 7; and is therefore rejected for the same reasons as applied to Claim 7 above.

Claim 16 is essentially the same as Claim 1 and refers to a marine electronics device for the sonar system for providing a sonar image representing an underwater environment off to a side of a vessel of Claim 1.  Therefore Claim 8 is rejected for the same reasons as applied to Claim 1 above.

Claim 17 is essentially the same as Claim 2; and is therefore rejected for the same reasons as applied to Claim 2 above.

Claim 18 is essentially the same as Claim 3; and is therefore rejected for the same reasons as applied to Claim 3 above.

Claim 19 is essentially the same as Claim 4; and is therefore rejected for the same reasons as applied to Claim 4 above.

Claim(s) 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sprankle in view of Proctor in view of Maguire as applied to Claim(s) 1, 8, and 20 above, and further in view of Zimmerman (US 2007/0025183 A1).
Referring to Claim 5, Sprankle doesn’t explicitly teach the object is associated with a plurality of sonar returns within either the first sonar return data or the second sonar return data, wherein the plurality of sonar returns includes at least a first sonar return received at a first time and a second sonar return received at a second time, wherein the first time is different than the second time.
Zimmerman teaches the sonar system of Claim 4, wherein the object is associated with a plurality of sonar returns within either the first sonar return data or the second sonar return data ([0064]), wherein the plurality of sonar returns includes at least a first sonar return received at a first time and a second sonar return received at a second time ([0029]- [0030]), wherein the first time is different than the second time ([0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sprankle with the invention of Zimmerman for the purpose of filtering out unwanted targets from the display or other processing routine.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 13 is essentially the same as Claim 5; and is therefore rejected for the same reasons as applied to Claim 5 above.

Claim 20 is essentially the same as Claim 5; and is therefore rejected for the same reasons as applied to Claim 5 above.

Claim(s) 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sprankle in view of Proctor in view of Maguire as applied to Claim(s) 1, and 8 above, and further in view of Sato (JPH07270523 (A)).
Referring to Claim 6, Sprankle doesn’t explicitly teach the one or more fish arch images is scaled based on a size corresponding to the object
Sato teaches the one or more fish arch images is scaled based on a size corresponding to the object ([0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sprankle with the invention of Sato for the purpose of distinguishing the fish group image.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim 14 is essentially the same as Claim 6; and is therefore rejected for the same reasons as applied to Claim 6 above.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645